Opinion by
White, P. J.
§ 777. Account; meaning of, as used in art. 2266, Rev. Slat. This suit was brought by appellee against appellant on an account for injuries and damages amounting to $172.50, occasioned to appellee’s property by the acts of appellant. The account was verified by appellee’s affidavit in accordance with article 2263 o£ the Revised Statutes, and on the trial of the case appellee was permitted, over appellant’s objection, to read the account in evidence, and no other evidence except the account was adduced by appellee, and upon this evidence alone judgment was rendered in his favor for the full amount of his claim. Held: The cause of action was a tort, and not the subject of an account within the meaning of the above cited provision of the statute. The plaintiff’s affidavit added nothing to its force or weight as evidence, and did not dispense with proving it aliunde. In and of itself, it did not make out-a prima facie case, or in fact any case. [H. & T. C. R’y Co. v. Hays & Co. ante, p. 416.] The judgment of the court below is without evidence to support it.
Reversed and remanded.